DETAILED ACTION

	Claims 21 – 42, which are currently pending, are fully considered below.
	Claims 1 – 20 were previously cancelled.
	No claims are added.
	Claims 21, 28, and 36 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed April 15, 2022 have been fully considered but they are moot in view of the new ground of rejection. 
Applicant argues that the cited art fails to disclose the newly amended limitation of “determin[ing] a relative importance of the identified key phrases by measuring a frequency of occurrence of each of the identified key phrases,” remarks, page 7.
Asawa now relies on paragraph [0036] to teach that each key phrases are identified by frequency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21 – 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawrence Au (U.S. Patent Publication 20120166180) in view of Swapnil Asawa et al. (U.S. Patent Publication 20200118035).

With respect to claims 21, 28 and 36, Au teaches:
conduct an analysis, using natural language processing, of raw text from a user, the analysis to: identify at least one main concept (see paragraphs [0330], [0367] and [0370], where a concept is identified); and
identify at least one named entity (see paragraph [0364], where an entity may be identified); 
identify key phrases contained in the text (see paragraph [0238], where phrases are identified);
identify an opinion based on the analysis (see paragraph [0207] and Fig. 118, where concepts, or themes, may be suggested or recommended to a user);
wherein one or more of the at least one main concept, the at least one named entity or the opinion are provided to the user (see paragraph [0207] and Fig. 118, where concepts, or themes, may be suggested or recommended to a user).
Au does not explicitly disclose determining a relative importance of the identified key phases by measuring a frequency of occurrence of each of the identified key phrases as claimed.
However, Asawa teaches:
determining a relative importance of the identified key phases by measuring a frequency of occurrence of each of the identified key phrases (see paragraph [0036], where each key phrases are identified by frequency).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Au with the teaching of Asawa in order to use learning context to identify key phrases and graphs (Asawa, paragraph [0006]). The motivation for identifying key phrases and creating graphs would be to then create a learning path and to identify the most important relationships and concepts (Asawa, paragraph [0054]).



With respect to claims 22, 29, and 37, Au teaches:
wherein at least one key phrase includes a noun (see paragraph [0367], where a noun is identified).

With respect to claims 23, 30, and 38, Au teaches:
wherein the analysis is to ignore non-essential words contained in the text (see paragraph [0289], where a filter may be used to ignore non-essential words).

With respect to claims 24, 31, and 39, Au teaches:
wherein the at least one main concept is identified based on the determined relative importance (see paragraph [0243], where concept is identified).

With respect to claims 25, 32, and 40, Au teaches:
wherein the instructions, when executed, cause the computing apparatus to provide one or more links to further information relating to the text (see paragraph [0382], where links are generated).

With respect to claims 26, 33, and 41, Au teaches:
wherein the computing apparatus comprises a trained machine learning model (see paragraph [0288], where a model may be used).



With respect to claims 27, 34, and 42, Au teaches:
wherein the trained machine learning model is a neural network (see paragraphs [0276] and [0277], for neural networks).

With respect to claim 35, Au teaches:
Wherein the processor comprises a hardware accelerator (see paragraph [0250], for an accelerator).

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167
July 15, 2022